


Exhibit 10.5

 

RESTRICTED STOCK UNIT AWARD DOCUMENT

Time-Based Vesting

 

LAWSON SOFTWARE, INC.

1996 STOCK INCENTIVE PLAN

 

1.                                       Award of Restricted Stock Units. 
Pursuant to the Lawson Software, Inc. 1996 Stock Incentive Plan (the “Plan”),
Lawson Software, Inc., a Delaware corporation (the “Company”) awards (the
“Award”) to the participant (“Participant”) whose name is specified in the
separate written Award confirmation provided by the Company or the Company’s
third party administrator (the “Award Confirmation”), units of restricted common
stock (“Common Stock”) of the Company as follows:

 

The Company awards to Participant the number of “Restricted Stock Units” shown
on the Award Confirmation, subject to the terms and conditions set forth in the
Plan, this Restricted Stock Award Document (“Award Document”) and the Award
Confirmation.  The Award Date for the Restricted Stock Units is stated on the
Award Confirmation.  No shares of Common Stock will be issuable to Participant
under the Award unless and until the Restricted Stock Units vest as described in
the Award Document.  By participating in the Plan, Participant shall be deemed
to have accepted all the terms and conditions of the Plan and this Award
Document and the terms and conditions of any rules and regulations adopted by
the Committee and shall be fully bound thereby.

 

This Award Document is the “Agreement,” as referred to the Plan, which contains
the terms and conditions of the Restricted Stock Units.

 

2.                                       Restricted Stock Units Subject to Plan;
Definitions.  The Restricted Stock Units are subject to the terms and conditions
of the Plan, and the terms of the Plan shall control to the extent not otherwise
inconsistent with the provisions of this Award Document.  The Restricted Stock
Units are subject to any rules promulgated pursuant to the Plan by the Board of
Directors of the Company or the Committee.  The capitalized terms not otherwise
defined in this Award Document have the same meanings assigned to them in the
Plan.

 

2.1                                 The term “Change in Control Transaction”
means (1) the closing of a tender offer or exchange offer for the ownership of
50% or more of the outstanding voting securities of the Company; (2) the Company
shall have completed a tender offer, exchange offer or merger, consolidation or
other business combination with another corporation and as a result of such
tender offer, exchange offer, merger, consolidation or combination 50% or fewer
of the outstanding voting securities of the surviving or resulting corporation
are owned in the aggregate by the former stockholders of the Company, other than
affiliates (within the meaning of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of any party to such merger or consolidation, as
the same shall have existed immediately prior to such merger or consolidation;
(3) the Company shall have completed the sale of substantially all of its assets
to another corporation which is not a direct or indirect wholly owned Subsidiary
of the Company; (4) a person, within the meaning of Section 3(a)(9) or of
Section 13(d)(3) (as in effect on the date of this Award Document) of the
Exchange Act, shall acquire 50% or more of the outstanding voting securities of
the Company (whether directly, indirectly, beneficially or of record) (for
purposes hereof, ownership of voting securities shall take into account and
shall include ownership as determined by applying the provisions of Rule
13d-3(d)(1)(i) as in effect on the date of this Award Document) pursuant to the
Exchange Act; (5) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company; or (6) individuals who constitute the
Company’s Board of Directors on the date of this Award Document (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date of this Award
Document whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least 50% of the directors

 

--------------------------------------------------------------------------------


 

comprising the Incumbent Board shall be, for purposes of this clause (6),
considered as though such person were a member of the Incumbent Board.

 

2.2                                 The term “Determination Date” means the date
on which the applicable portion of the Restricted Stock Units vest pursuant to
Section 3 below (if such vesting occurs).

 

2.3                                 The term “Fair Market Value” has the meaning
described in Section 6 of the Plan.

 

2.4                                 The term “Good Reason” means a condition
that satisfies both clauses (a) and (b) below:

 

(a)                                  the occurrence of any of the following
events:  (1) a job reassignment that is not at least of comparable
responsibility or status as the assignment in effect immediately prior to the
Change in Control Transaction; (2) a reduction in the Participant’s base pay as
in effect immediately prior to a Change in Control Transaction; (3) a material
modification of the Company’s incentive compensation program (that is adverse to
the Participant) as in effect immediately prior to a Change in Control
Transaction; (4) a requirement by the Company that the Participant be based
anywhere other than within thirty miles of the Participant’s work location
immediately prior to a Change in Control Transaction (with exceptions for
temporary business travel that is consistent in both frequency and duration with
the Participant’s business travel before the Change in Control Transaction); or
(5) except as otherwise required by applicable law, the failure by the Company
to provide employee benefit programs and plans (including any stock ownership
and stock purchase plans) to Participant that provide substantially similar
benefits, in terms of aggregate monetary value, at substantially similar costs
to the Participant as the benefits provided in effect immediately prior to a
Change in Control Transaction.  Termination or reassignment of the Participant’s
employment for Cause, or by reason of disability or death, are not “Good Reason”
events.

 

(b)                                 Participant provides notice to the Company
in writing of the existence of any of the events described in Section 2.4(a)(1)
— (5) above, within a period not to exceed 30 days after the initial existence
of such event.  The Company shall have a period of 10 days after the date of
that notice within which to remedy such event.  If the Company remedies that
event within 10 days after such notice, “Good Reason” shall not exist for such
event.

 

2.5                                 The term “Scheduled Vesting Date” means the
vesting date specified in the Award Confirmation.

 

2.6                                 The term “Shares” means the shares of Common
Stock subject to the Award, whether or not those shares are Vested Shares.

 

2.7                                 The term “Subsidiary” or “Subsidiaries”
means any corporation at least a majority of whose securities having ordinary
voting power for the election of directors (other than securities having such
power only by reason of the occurrence of a contingency) is at the time owned by
the Company and/or one (1) or more Subsidiaries.

 

2.8                                 The term “Termination of Participant’s
Service” means the last day of Participant’s regular full time or part time
employment with the Company and its Subsidiaries.

 

2.9                                 The term “Vested Shares” means the Shares
with respect to which the Restricted Stock Units have vested at any particular
time, on a one-for-one basis (for example, if ten Restricted Stock Units vest,
ten Vested Shares of Common Stock will be issued on the vesting date).

 

3.                                       Vesting and Acceleration of Vesting. 
Except as specifically provided in this Award Document and the Plan, 100% of the
Restricted Stock Units will vest and become the right to receive Vested Shares
on the Scheduled Vesting Date, but only if Participant has at all times been a
regular full time or part time employee of the Company or any Subsidiary from
the Award Date to the applicable vesting date.  No vesting of the Restricted
Stock Units shall occur after Termination of Participant’s Service.

 

2

--------------------------------------------------------------------------------


 

3.1                                 Automatic 100% Acceleration of Vesting Upon
Death.  If there is a Termination of Participant’s Service because of
Participant’s death, then (i) all conditions of vesting will be assumed to have
been met for 100% of the Restricted Stock Units and (ii) Participant will have
the right to immediately receive the number of Vested Shares equal to the number
of Restricted Stock Units.

 

3.2                                 Automatic 100% Acceleration of Vesting if
Restricted Stock Units are Terminated Upon Completion of a Change in Control
Transaction.  If the Restricted Stock Units are to be terminated upon the
completion of a Change in Control Transaction, then immediately prior to the
completion of the Change in Control Transaction (and if Participant is then an
employee of the Company or any Subsidiary):  (i) all conditions of vesting will
be assumed to have been met for 100% of the Restricted Stock Units and (ii)
Participant will have the right to immediately receive the number of Vested
Shares equal to the number of Restricted Stock Units.  The acceleration of
vesting under this Section 3.2 will be deemed to have occurred immediately
before the completion of the Change in Control Transaction.  There shall be no
acceleration of vesting under this Section 3.2 if a Change in Control
Transaction does not occur.

 

3.3                                 Automatic 100% Acceleration of Vesting For
Termination of Participant’s Service Without Cause Within Two Years After a
Change in Control Transaction.  If within two years after the completion of a
Change in Control Transaction, there is a Termination of Participant’s Service
initiated by the Company or any Subsidiary (or successor) other than for Cause,
then:  (i) all conditions of vesting will be assumed to have been met for 100%
of the Restricted Stock Units and (ii) Participant will have the right to
immediately receive the number of Vested Shares equal to the number of
Restricted Stock Units.  The acceleration of vesting under this Section 3.3 will
be deemed to have occurred immediately before the Termination of Participant’s
Service.

 

3.4                                 Automatic 100% Acceleration of Vesting If a
Good Reason Condition Occurs Within Two Years After a Change in Control
Transaction.  If within two years after the completion of a Change in Control
Transaction, there is a Good Reason condition under Section 2.4 above, then: 
(i) all conditions of vesting will be assumed to have been met for 100% of the
Restricted Stock Units and (ii) Participant will have the right to immediately
receive the number of Vested Shares equal to the number of Restricted Stock
Units.

 

3.5                                 Leave of Absence.  The Company’s leave of
absence procedure concerning stock options, that is in effect as of the date of
this Award Document, will also govern the vesting of the Restricted Stock Units
during a Company approved leave of absence.

 

4.                                       Termination and Forfeiture.  Except to
the extent described in Sections 3.1, 3.2, 3.3 or 3.4 above, no vesting of the
Restricted Stock Units shall occur after the date of Termination of
Participant’s Service and all such unvested Restricted Stock Units will be
irrevocably forfeited as of 5:01 p.m. United States Central on the date of
Termination of Participant’s Service and Participant will retain no rights with
respect to the forfeited Restricted Stock Units.

 

5.                                       No Transfer of Restricted Stock Units. 
The Restricted Stock Units cannot be sold, assigned, transferred, gifted,
pledged, hypothecated, or in any manner encumbered or disposed of at any time
prior to delivery of the Vested Shares underlying the Restricted Stock Units (if
and when vesting occurs).

 

6.                                       Issuance and Custody of Certificate;
Delayed Delivery in Certain Cases.

 

6.1                                 Subject to the restrictions in this Section
6, following the applicable Determination Date the Company shall promptly cause
to be issued and delivered to Participant a certificate or certificates (in
electronic form unless otherwise instructed by the Participant) evidencing such
Vested Shares, and registered in the name of Participant or in the name of
Participant’s legal representatives, beneficiaries or heirs, as the case may be,
and shall cause such certificate or certificates to be delivered to Participant
or Participant’s legal representatives, beneficiaries or heirs.  The Company
will issue and deliver the Vested Shares as soon as reasonably practical

 

3

--------------------------------------------------------------------------------


 

after the vesting of the Restricted Stock Units, but no more than 30 days after
such vesting date and no event later than the March 15 of the calendar year
following the end of the applicable fiscal year.  Except as provided in Sections
6.2 or 6.4, any income will be recognized by Participant on the date the
Participant first becomes eligible to receive the shares under Section 3.  If
the issuance of shares is delayed pursuant to Sections 6.2 or 6.4, the
Participant will recognize income on the date the shares may first be issued in
accordance with Section 6.2 or 6.4.

 

6.2                                 The issuance of any Common Stock in
accordance with this Award shall only be effective at such time that the sale or
issuance of Common Stock pursuant to this Award Document will not violate the
applicable laws or regulations of any applicable country, state or other
jurisdiction.

 

6.3                                 At any time after the vesting of the
Restricted Stock Units and prior to the issuance of the Vested Shares, if the
issuance of the Vested Shares to the Participant is prohibited due to
limitations under Section 6.2, the Company shall use its reasonable efforts to
remove such limitations.

 

6.4                                 If Participant is a “specified employee” for
purposes of Section 409A of the United States Internal Revenue Code (“Section
409A”), an exception to the payment restrictions of Section 409A does not apply,
and the Company is a publicly traded corporation at the time of Employee’s
termination of employment, then, notwithstanding any provision in this Award
Document to the contrary:  (a) the issuance of the Vested Shares shall be made
to Participant six months plus five business days following the date of
Termination of Participant’s Service (provided that at the time of actual
payment Participant has met all other requirements for that payment under this
Award Document), (b) no payment of such amount will be made to Participant
before the date described in clause (a) above, and (c) no dividend equivalents
shall accrue or be payable to Employee for any payments that are delayed
pursuant to this Section 6.4.

 

7.                                       No Rights as Stockholder.  Prior to the
Participant receiving the Vested Shares underlying the Restricted Stock Units
pursuant to Section 6 above, Participant shall not have ownership or rights of
ownership of any Common Stock underlying the Restricted Stock Units awarded
hereunder.  Participant shall not be entitled to receive dividend equivalents on
the Restricted Stock Units.

 

8.                                       Adjustments.  In the event of any stock
split, stock dividend, recapitalization or combination of shares by the Company
after the Award Date, the number of Shares subject to the Restricted Stock Units
shall be equitably adjusted in the same manner as the Company’s outstanding
shares of Common Stock.  The Committee will administer the process for
completing that equitable adjustment.  The number of Restricted Stock Units
designated in the Award Confirmation has been adjusted for all stock splits that
were effective before the Award Date.

 

9.                                       TAXES.  TO PROVIDE THE COMPANY WITH THE
OPPORTUNITY TO CLAIM THE BENEFIT OF ANY TAX DEDUCTION WHICH MAY BE AVAILABLE TO
IT IN CONNECTION WITH THE AWARD, AND TO COMPLY WITH ALL APPLICABLE INCOME TAX
AND SOCIAL INSURANCE CONTRIBUTION LAWS OR REGULATIONS OF ANY APPLICABLE COUNTRY,
STATE OR OTHER JURISDICTION, THE COMPANY AND ITS SUBSIDIARIES MAY TAKE SUCH
ACTION AS IT DEEMS APPROPRIATE TO ENSURE THAT ALL APPLICABLE PAYROLL, INCOME
TAX, SOCIAL INSURANCE CONTRIBUTIONS OR OTHER TAX WITHHOLDING OBLIGATIONS ARE
WITHHELD OR COLLECTED FROM PARTICIPANT.  UNLESS OTHERWISE PROVIDED BY THE
COMMITTEE IN ITS SOLE DISCRETION AND EXCEPT AS PROHIBITED UNDER LOCAL LAW,
PARTICIPANT MAY ELECT TO SATISFY PARTICIPANT’S MINIMUM INCOME TAX AND SOCIAL
INSURANCE CONTRIBUTIONS WITHHOLDING OBLIGATIONS BY (I) PAYING THAT AMOUNT BY
WIRE TRANSFER OR CHECK (BANK CHECK, CERTIFIED CHECK OR PERSONAL CHECK), (II)
HAVING THE COMPANY OR ITS SUBSIDIARIES WITHHOLD A PORTION OF THE VESTED SHARES
OTHERWISE DELIVERABLE TO THE PARTICIPANT HAVING A FAIR MARKET VALUE IN UNITED
STATES DOLLARS EQUAL TO THE MINIMUM AMOUNT OF SUCH TAXES REQUIRED TO BE
WITHHELD, IN ACCORDANCE WITH THE RULES OF THE COMMITTEE, OR (III) DELIVERING TO
THE COMPANY FOR CANCELLATION, IN ACCORDANCE WITH THE RULES OF THE COMMITTEE,
SHARES OF COMMON STOCK WHICH HAVE A FAIR MARKET VALUE EQUAL TO PARTICIPANT’S
MINIMUM INCOME TAX AND SOCIAL INSURANCE CONTRIBUTIONS WITHHOLDING OBLIGATIONS
AND WHICH EITHER (A) WERE PURCHASED ON A NATIONAL STOCK EXCHANGE OR ON THE
NASDAQ NMS SYSTEM OR (B) HAVE BEEN ISSUED AND OUTSTANDING MORE THAN SIX MONTHS. 
IF THE PARTICIPANT DOES NOT MAKE AN ELECTION THE

 

4

--------------------------------------------------------------------------------


 

COMPANY WILL WITHHOLD SHARES IN ACCORDANCE WITH (II).THE COMPANY WILL NOT
DELIVER ANY FRACTIONAL VESTED SHARES BUT WILL PAY, IN LIEU THEREOF, THE FAIR
MARKET VALUE OF SUCH FRACTIONAL VESTED SHARES.  PARTICIPANT’S ELECTION UNDER
THIS SECTION 9 MUST BE MADE ON OR BEFORE THE DATE THAT THE AMOUNT OF TAX OR
OTHER CONTRIBUTION TO BE WITHHELD IS DETERMINED.  PARTICIPANT ACKNOWLEDGES AND
AGREES THAT SHOULD THE SHARES OF COMMON STOCK WITHHELD FOR INCOME TAX AND SOCIAL
INSURANCE CONTRIBUTIONS PURPOSES BE IN EXCESS OF THE AMOUNTS REQUIRED TO BE
WITHHELD UNDER APPLICABLE LAW, THE COMPANY SHALL REFUND THE EXCESS TO
PARTICIPANT, WITHOUT INTEREST, AS SOON AS ADMINISTRATIVELY PRACTICABLE.  ANY
ADVERSE CONSEQUENCES TO PARTICIPANT RESULTING FROM THE PROCEDURE PERMITTED UNDER
THIS SECTION 9, INCLUDING, WITHOUT LIMITATION, INCOME TAX AND SOCIAL INSURANCE
CONTRIBUTIONS CONSEQUENCES, SHALL BE THE SOLE RESPONSIBILITY OF PARTICIPANT.

 

10.                                 Participant’s Employment.  This Award
Document, the Award Confirmation and the Plan are not an employment contract. 
Nothing contained in this Award Document, the Award Confirmation or the Plan
shall confer on Participant any right to continue in the employ of the Company
or any Subsidiary or other affiliate of the Company or affect in any way the
right of the Company or any Subsidiary or other affiliate to terminate the
employment of Participant at any time.  No Restricted Stock Unit, compensation
or benefit awarded to or realized by Participant under the Plan or this Award
Document shall be included for the purpose of computing Participant’s
compensation under any incentive compensation plan or any compensation-based
retirement, disability or similar plan of the Company unless required by law or
otherwise provided by such other plan.

 

11.                                 No Trust or Fund Created.  Neither the Plan
nor this Award Document shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Subsidiary and Participant or any other person.  To the extent that any
Participant acquires a right to receive Shares or payments from the Company or
any Subsidiary pursuant to the Award, such right shall be no greater than the
right of any unsecured creditor of the Company or any Subsidiary.

 

12.                                 Consent to Collection/Processing/Transfer of
Personal Data.  Pursuant to applicable personal data protection laws, the
Company hereby notifies Participant of the following in relation to
Participant’s personal data and the collection, processing and transfer of such
data in relation to the Company’s grant of the Award and participation in the
Plan by Participant.  The collection, processing and transfer of Participant’s
personal data is necessary for the Company’s administration of the Plan and
participation in the Plan by Participant, and Participant’s denial and/or
objection to the collection, processing and transfer of personal data may affect
participation in the Plan by Participant.  As such, Participant voluntarily
acknowledges and consents (where required under applicable law) to the
collection, use, processing and transfer of personal data as described in this
Section 12.  The Company and Participant’s employer hold certain personal
information about Participant, including Participant’s name, home address and
telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all options, restricted stock
units or any other entitlement to shares of Stock awarded, canceled, purchased,
vested, unvested or outstanding in Participant’s favor, for the purpose of
managing and administering the Plan (“Data”).   The Data may be provided by
Participant or collected, where lawful, from third parties, and the Company will
process the Data for the exclusive purpose of implementing, administering and
managing participation in the Plan by Participant.  The Data processing will
take place through electronic and non-electronic means according to logics and
procedures strictly correlated to the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations in Participant’s country of residence.  Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought.  Data will
be accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for participation in the Plan by Participant.  The Company and
Participant’s employer will transfer Data amongst themselves as necessary for
the purpose of implementation, administration and management of participation in
the Plan by Participant, and the Company and Participant’s employer may each
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan.  These recipients may
be located in the European Economic Area, or elsewhere throughout the world,
such as the United States.  Participant hereby authorizes (where required under
applicable law) them to receive,

 

5

--------------------------------------------------------------------------------


 

possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing participation in the Plan
by Participant, including any requisite transfer of such Data as may be required
for the administration of the Plan and/or the subsequent holding of shares of
Stock on Participant’s behalf to a broker or other third party with whom
Participant may elect to deposit any shares of Stock acquired pursuant to the
Plan.  Participant may, at any time, exercise Participant’s rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and participation in the Plan by Participant.  Participant
may seek to exercise these rights by contacting the local Human Resources
manager or the Company’s Human Resources Department.

 

13.                                 No Right of Future Awards.  Nothing
contained in this Award Document, the Award Confirmation or the Plan shall
confer on Participant any right to receive any additional stock awards in the
future from the Company, Subsidiary or any other affiliate of the Company or
affect in any way the right of the Company, Subsidiary or any other affiliate to
terminate the granting of equity awards at any time.

 

14.                                 Interpretation of Terms; General.  The
Committee shall interpret the terms of the Award and this Award Document, the
Award Confirmation and Plan and all determinations shall be final and binding. 
The Award and this Award Document, the Award Confirmation and Plan (1) are
governed by the laws of the State of Minnesota, (2) may be amended only in
writing, signed by an executive officer of the Company, and (3) supersede any
other verbal or written agreements or representations concerning the Award.

 

15.                                 Termination Indemnities.  Participation in
the Plan by the Participant is voluntary.  The value of the Award under the Plan
is an extraordinary item of compensation outside the scope of Participant’s
employment contract, if any.  As such, the Award is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments.  Rather, the Award represents a mere
investment opportunity to acquire shares of the Company’s common stock.

 

16.                                 Private Placement.  The grant of the Award
is not intended to be a public offering of securities in Participant’s country
but instead is intended to be a private placement.  The Company has not
submitted any registration statement, prospectus or other filings other than in
the United States (unless otherwise required under local law).  No employee of
the Company or any of the Company’s affiliates is permitted to advise
Participant about whether or not to acquire shares of the Company’s common stock
under the Plan.  Investment in the shares of the Company involves a degree of
risk.  Before deciding to acquire shares pursuant to the Award, Participant
should carefully consider all risk factors relevant to the acquisition of the
Company’s common stock under the Plan and carefully review all of the materials
related to the Award and the Plan.  In addition, Participant is encouraged to
consult a personal advisor for professional investment advice (at Participant’s
own expense).

 

17.                                 Compliance with Age Discrimination Rule —
Applicable Only to Participants Who Are Subject to the Laws in the European
Union.  The grant of the Award and the terms and conditions governing the Award
are intended to comply with the age discrimination provisions of the European
Union (EU) Equal Treatment Framework Directive, as implemented into local law
(the “Age Discrimination Rules”), for any Participant who is subject to the laws
in the EU.  To the extent a court or tribunal of competent jurisdiction
determines that any provision of the Award is invalid or unenforceable, in whole
or in part, under the Age Discrimination Rules, the court or tribunal, in making
such determination, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

 

18.                                 Official Language.  Unless prohibited by
applicable law:  (a) the official language of the Award and this Award Document,
the Award Confirmation and Plan is English, (b) documents or notices not

 

6

--------------------------------------------------------------------------------


 

originally written in English shall have no effect until they have been
translated into English, and the English translation shall then be the
prevailing form of such documents or notices and (c) any notices or other
documents required to be delivered to the Company (or equity plan administrator)
under this Award Document, shall be translated into English, at Participant’s
expense, and provided promptly to the Company in English (to the attention of
the Company’s Corporate Secretary).  The Company may also request an
untranslated copy of such documents.

 

19.                                 Binding Terms.  By accepting any of the
benefits of the Restricted Stock Units, the Participant will be deemed to have
agreed to comply with all of the terms and conditions of the Plan (as applicable
to the Restricted Stock Units), this Award Document and the Award Confirmation. 
If there is any discrepancy between the number of Restricted Stock Units shown
in the Award Confirmation and the number shown in the records of the Company’s
Corporate Secretary, the records of the Company’s Corporate Secretary shall
prevail.

 

7

--------------------------------------------------------------------------------
